OFFICE   OF THE A77ORNEY              GENERAL       OF TEXAS
t                          AUSTIN
                                                   .


                           :        . .                Dwch 3, 1939
                      ‘.       .   -.        . .           .
                                                             .*  *..
     -.t   _...   -I   -..   _ .-.   .




                                         .




:-
.




    Zen.L. P. IIeard,ZIaroh3, 1939,'PaGe3

    +ses neeessarg in the proper and lefpl odnduct of his
     (.ffi38...."The stetute      does  r?ot end hero, hut certain
     fosditionsOr qualificationsupon the exeroise OS this
     ro~~or  in makin! purchasesare plainly inoerted. The ex-
     :mses‘COllt3lnplah!d    am  to be &x!edm~,      m-dctemined
     & nllmod Once coofioxh-?oxennsuln:-                 nonth. Then
     :01low3the E3l;liontion     Sor Zii0Giii0t3 anti :~ymwr of it3
     ;?resentation    to end approval by the CoxnIssloncrs*Court.
     yurthor,suoh purohases shall bo made by each offiaor,
     hen nllowed, only bx recuisitionIn muter providod for
    ‘ty the county audi%or, it'auy, othernineby t?leComlssion-
     es* COWt.
             By the languageused above, It is evident that
    the Le&lature intended the official should ooslplgwvith
    t?le
       above provisions as a conditionprecedentto his be-
    $0~allowed, as a natter of ri>ht, suob expenses, Their    .
    '~llu.zmoe
             o~~only be nodo wham the itaas a& reasonable.‘ .
    4 neocssaryand the Comisslonorsl Court is &von dis-
    cretionarypaver in determiningif such iixms of expense
    tsv~been inourred and xhether they are reasonab&e and .-
    ae?essaryas providcd~lnthe above.scotion.
            It x~ouldappear therithat any erbiirary~d~s-
    rchd of said.oomiitionson the part of a oou$ty ofSi-
    clalwould be at his om risk in demandingpayaicntfor
    @uchexpenses lnourred.otherwise.
              It 19, th&efore, the opinion of this Depart!!ent
    %xitwhile certain oauuty officiaLanay have ohareod to
    lb? bounty all reasonableeapmses necessary in the proper
    '-23lepal ccnduct of their ol'fioes,the conditionsas set
    fb*h ih Artiale 3099(b) and above.disobssed, must be corn- .       .
    :liedrrithbefoxe he can, as.a mahte+'oiright.,de.amndthat
    :he$be approved and allovled,,suctibelug wlthiu the dis-
    c:elionmS the Comnlsaioners~Court.
                Trusting thetthe abtie a&iwers your inquiry,
    ra'rama1n
                                         Veky truly yours
                       .